Exhibit 10.2

WRITTEN RESOLUTION OF THE COMPENSATION COMMITTEE

OF THE BOARD OF DIRECTORS OF GSI GROUP INC.

September 22, 2006

The undersigned, being all of the members of the Compensation Committee of the
Board of Directors of GSI Group Inc., pursuant to the provisions of the New
Brunswick Business Corporations Act and paragraph 18 of By-Law No. 1 of the
Company, hereby authorize and consent to the following actions and adopt the
following resolution:

RESOLVED: that Sergio Edelstein’s 70% performance-based opportunity under the
GSI 2006 Interim Incentive Program shall be based on the identical performance
metrics previously announced for the rest of the GSI executive team participants
in the Plan, and that any such payout to Mr. Edelstein be prorated based upon
Mr. Edelstein’s tenure at the Company during 2006.

 

/s/ PHILLIP A. GRIFFITHS

Phillip A. Griffiths

/s/ BYRON O POND

Byron O. Pond

/s/ MARINA HATSOPOULOS BORNHORST

Marina Hatsopoulos Bornhorst